Title: To George Washington from Augustine Washington, April 1760
From: Washington, Augustine
To: Washington, George



Dear Brother
[c.April 1760]

Yrs I recd by Capt. Posey & am very sorry we shall not have the pleasure of yrs & my Sisters company here in yr way to Wmsburg, but hope unless you make too long a stay below & very anctious to return home we may have that pleasure some time in may & that I may not be absent if you intend this way

desire you will acqt me as you will have freqt op⟨por⟩tunities from the general Court, I am of the opinion from the freqt disapointments, we shall meet first at yr house where you may be assured to se me as soon as the weather will permit & I dare with safety Venture for the Gout, which has been most favourable to me this w⟨int⟩er than for many past & I am at this time in a better state of health than I have been for the last seven years. I am Surprised Mr Carlyle shou’d blame me for the accts not being settled he has all the Accts & when we settled last there was a Ballence due ⟨us⟩ I am also surprised at the large acct of Quitrents, Mr Carlile Charged himself with that debt so that none ought to be due only from the death of our Niece. if it is convenient be assured we shall be extreme glad to se you both, but at all events I will (if no unforseen accident happens) pay you a Visit in warm weather such as will suit my Gouty Joints. The small pox is no nearer than when I wrote last & in no other families. Mrs Washington Joins me in my Compts to yourself & my sister & I am Dr Sir Yr affe Bror

Augst. Washington


P.S. I am sorry to hear there is so great a prospect of yr missing Cliftons land, if it is not too late let me advise you not, you will repent it as long as you live, to you it is worth half as much again as I am informed he has ⟨s⟩old it for.

